IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-11242
                          Summary Calendar



DEBORAH BURNS

          Plaintiff - Appellant

     v.

UNITED STATES OF AMERICA; FEDERAL MEDICAL CENTER CARSWELL;
OKLAHOMA TRANSFER CENTER - PAULDING COUNTY JAIL, DALLAS,
GEORGIA; FIRST NAME UNKNOWN MATTHEWS, Officer; J.B. BOGAN,
Warden; C.L. BROWN, Captain; JORLENE LONG HUDSON, also known
as first Name Unknown Long, also known as First Name Unknown
Hudson; SANDRA E. BOYD, also known as First Name Unknown Boyd;
FIRST NAME UNKNOWN STILLION, Officer; BARBARA WIRZFELD, also
known as First Name Unknown Witzell, also known as First Name
Unknown Wirzfeld; KATHLEEN HAWK, Director of Bureau of Prisons;
FIRST NAME UNKNOWN GILLIUM; FIRST NAME UNKNOWN COOPER, Officer;
L. AUSTIN, Unit officer; FIRST NAME UNKNOWN BASS, Officer; FIRST
NAME UNKNOWN KAISER, Officer; FIRST NAME UNKNOWN COLE, Officer;
FIRST NAME UNKNOWN GONZALEZ, Officer; ALTON APPLEWHITE, also
known as Applewhite

                 Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-135-Y
                      --------------------
                          July 6, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Deborah Burns appeals the district court’s dismissal of her

42 U.S.C. § 1983 complaint for failure to exhaust administrative


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11242
                                 -2-

remedies.    Burns contends that her claim of sexual assault is not

a prison conditions claim for purposes of applying 42 U.S.C.

§ 1997e’s exhaustion requirement.    Because this court has held

that 42 U.S.C. § 1997e’s exhaustion requirement applies to

similar types of claims, Burns’ argument is rejected.     See

Wendell v. Asher, 162 F.3d 887, 889-91 (5th Cir. 1998).

     Burns has also filed a motion for the appointment of

counsel.    Because Burns fails to identify any exceptional

circumstances that would warrant such appointment, her motion is

denied.    See Santana v. Chandler, 961 F.2d 514, 515 (5th Cir.

1992).

     AFFIRMED.